
	
		II
		110th CONGRESS
		1st Session
		S. 2381
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Salazar (for himself
			 and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  and improve protections for sole community hospitals under the Medicare
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Sole Community Hospital
			 Preservation Act of 2007.
		2.Medicare sole
			 community hospital improvements
			(a)Permanent hold
			 harmless for sole community hospitals under the prospective payment system for
			 hospital outpatient department services under the Medicare
			 programSection 1833(t)(7)(D)
			 of the Social Security Act (42 U.S.C. 1395l(t)(7)(D)) is
			 amended by adding at the end the following new clause:
				
					(iii)Permanent hold
				harmless for sole community hospitalsIn the case of a sole community hospital
				(as defined in section 1886(d)(5)(D)(iii)), for covered OPD services furnished
				after December 31, 2007, for which the PPS amount is less than the pre-BBA
				amount, the amount of payment under this subsection shall be increased by the
				amount of such
				difference.
					.
			(b)Rebasing for
			 sole community hospitals
				(1)Rebasing
			 permittedSection 1886(b)(3)
			 of the Social Security Act (42 U.S.C. 1395ww(b)(3)) is
			 amended by adding at the end the following new subparagraph:
					
						(L)(i)For cost reporting periods beginning on or
				after October 1, 2007, in the case of a sole community hospital there shall be
				substituted for the amount otherwise determined under subsection (d)(5)(D)(i)
				of this section, if such substitution results in a greater amount of payment
				under this section for the hospital—
								(I)with respect to discharges occurring in
				fiscal year 2008, 75 percent of the subsection (d)(5)(D)(i) amount (as
				described in subparagraph (I)(i)(I)) and 25 percent of the subparagraph (L)
				rebased target amount (as defined in clause (ii));
								(II)with respect to discharges occurring in
				fiscal year 2009, 50 percent of the subsection (d)(5)(D)(i) amount and 50
				percent of the subparagraph (L) rebased target amount;
								(III)with respect to discharges occurring
				in fiscal year 2010, 25 percent of the subsection (d)(5)(D)(i) amount and 75
				percent of the subparagraph (L) rebased target amount; and
								(IV)with respect to discharges occurring after
				fiscal year 2010, 100 percent of the subparagraph (L) rebased target
				amount.
								(ii)For purposes of this subparagraph, the
				subparagraph (L) rebased target amount has the meaning given the
				term target amount in subparagraph (C), except that—
								(I)there shall be substituted for the base
				cost reporting period the 12-month cost reporting period beginning during
				fiscal year 2002;
								(II)any reference in subparagraph (C)(i) to the
				first cost reporting period described in such subparagraph is
				deemed a reference to the first cost reporting period beginning on or after
				October 1, 2007; and
								(III)the applicable percentage increase shall
				only be applied under subparagraph (C)(iv) for discharges occurring in fiscal
				years beginning with fiscal year
				2008.
								.
				(2)Conforming
			 amendmentsSection 1886(b)(3) of the Social Security Act
			 (42 U.S.C.
			 1395ww(b)(3)) is amended—
					(A)in subparagraph
			 (C), in the matter preceding clause (i), by striking subparagraph
			 (I) and inserting subparagraphs (I) and (L); and
					(B)in subparagraph
			 (I)(i)—
						(i)in
			 the matter preceding subclause (I), by striking For and
			 inserting Subject to subparagraph (L), for; and
						(ii)in subclause (I),
			 by inserting and subparagraph (L) after referred to in
			 this clause.
						
